It having been reported to this Court that John W. Dean III, of Los Angeles, Cal., has been disbarred from the practice *985of law in the United States District Court for the District of Columbia, and this Court by order of February 24, 1975 [420 U. S. 942], having suspended the said John W. Dean III, from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that the time within which to file a return has expired;
It is ordered that the said John W. Dean III, be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.
Me. Justice Douglas and Mr. Justice Rehnquist took no part in the consideration or decision of this matter.